Citation Nr: 0208030	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  00-07 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, and if the claim is reopened, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to July 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision rendered by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied the veteran's claim 
on a de novo basis, having determined that the veteran had 
submitted new and material evidence to reopen her claim.  
Nevertheless, in Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that the Board does not have 
jurisdiction to consider a claim which was finally 
adjudicated unless new and material evidence is presented.  
The Federal Circuit held that what the RO may have determined 
in this regard is irrelevant.  Thus, the Board must initially 
consider whether the veteran has submitted new and material 
evidence since the last final RO decision in order to 
establish its jurisdiction.

In April 2002, the veteran testified at a hearing before the 
undersigned Member of the Board sitting in Washington, D.C.  
At this hearing, the veteran's representative asserted that a 
decision by the RO dated in January 1989 which denied service 
connection for a back disability contained clear and 
unmistakable error (CUE).  In view of the fact that the Board 
holds herein that the veteran's claim for service connection 
for a back disability is reopened and allowed, a favorable 
decision as to the CUE claim will not render the Board's 
current decision moot.  Accordingly, the Board will not defer 
its decision as to the current appeal pending referral of the 
CUE claim to the RO for its consideration.  The RO should 
review the transcript of the April 2002 hearing and respond 
to the representative assertions as to CUE in the January 
1989 rating decision.


FINDINGS OF FACT

1.  The RO originally denied the veteran's claim for service 
connection for a back disability in January 1989; in June 
1997 the RO held that new and material evidenced had not been 
submitted to reopen this claim.

2.  Medical evidence submitted since June 1997 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's current chronic lumbosacral strain cannot 
be dissociated from the back symptoms she experienced during 
service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for a back disability has been 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).

2.  Chronic lumbosacral strain was incurred in active 
service.  38 U.S.C.A §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has duties to 
notify and to assist claimants.

In view of the decision reached herein reopening and allowing 
the veteran's claim for service connection for a back 
disability, the Board concludes that the requirements set 
forth in the VCAA have been satisfied.

Background.  Service medical records show that the veteran 
presented complaints of low back pain in 1980, 1982, 1986, 
and 1987.

Shortly after her release from active duty, the veteran filed 
a claim for compensation for a back disability.

In March 1988, the veteran was afforded a VA examination for 
disability evaluation purposes.  The examiner noted that the 
veteran had a history of symptomatic backache.  Examination 
was essentially negative except for a sensation of pressure 
in the back during testing.  X-ray findings of the 
thoracolumbar spine were within limits.  The examiner 
diagnosed chronic low back syndrome and indicated that there 
was no objective evidence as to the etiology of the low back 
syndrome.

In January 1989, the RO issued a rating decision denying 
service connection for a back disability.  The RO summarized 
the medical records on file, and found that there was no 
actual objective evidence of a ratable disability.  

The veteran was subsequently informed of the RO's decision by 
correspondence dated in January 1989.  This notice included a 
notice of her procedural and appellate rights.  The evidence 
does not show that the veteran filed a notice of disagreement 
to this rating decision.

The next communication received from the veteran regarding 
her back disability was a letter dated in July 1996.  In this 
letter, the veteran expressed her belief that she presently 
had back problems related to an in-service incident.  In June 
1997, the RO issued a rating decision holding that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a back disability.  The evidence 
does not show that the veteran filed a notice of disagreement 
to this rating action.  This rating action is the most recent 
final disallowance of her claim.  

In a statement dated in June 1999, Turgot Jeudy, M.D., 
offered his opinion that the veteran's current low back 
problem was the same disability that was occurred in the 
service.  In another statement dated in August 1999, Dr. 
Jeudy noted that the veteran had been having problems with 
her back since surgery in 1985.  Examination revealed 
tenderness on pressure over the lumbosacral spine; pain on 
back and forward flexion, as well as on side bends; mild 
spasm was present.  Dr. Jeudy gave the following diagnosis:  
chronic lumbosacral strain.

The veteran was accorded another VA examination for 
disability evaluation purposes in September 1999.  The 
examiner noted that the veteran denied any back pain until 
she underwent surgery on her left foot in 1985.  At that 
time, she received spinal anesthesia.  Since then she had had 
intermittent low back pain located in the midline without 
radiation to the lower extremities.  Examination showed mild 
lower lumbar tenderness, but no paraspinal spasm.  The 
veteran reported pain on range of motion testing.  X-rays of 
the lumbosacral spine were negative.  The following diagnosis 
was given:  chronic strain, lumbosacral spine.  The examiner 
stated that it was very unlikely that the veteran's current 
back problem was related to the spinal anesthesia of the 1985 
operation.

During her April 2002 hearing, the veteran provided credible 
and competent testimony that her back symptoms began during 
her military service and have continued to the present time.

Legal Criteria.  Unappealed RO decisions are final, with the 
exception that a claim may be reopened if new and material 
evidence is submitted. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  If a claim is reopened by new 
and material evidence, the claim will then be reviewed de 
novo based on all the evidence of record.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis.  In the instant case, the Board concurs with the RO 
that new and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a back disability.  Private and VA medical opinions have been 
obtained addressing the relationship between the veteran's 
back disability and her active service.  Additionally, the 
veteran has presented testimony as to her in-service back 
problems and the continuity of back symptoms she has 
experienced since her release from service.  This evidence is 
new and material and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Consequently, the Board finds that new and material evidence 
to reopen the claim has been submitted.  38 C.F.R. 
§ 3.156(a).  

Having found that the veteran has submitted new and material 
evidence to reopen her claim, the Board will next adjudicate 
her claim on a de novo basis.  On review of all the evidence, 
the Board notes that the veteran's service medical records 
reflect that she was seen on multiple occasions over a number 
of years for complaints of low back pain and that she applied 
for compensation for a low back disorder shortly after her 
release from service.  Upon examination by VA for disability 
evaluation purposes less than a year after her release from 
service, the examiner diagnosed chronic low back syndrome.  
When the veteran was examined by a VA physician for 
disability evaluation purposes in September 1999, a chronic 
low back disorder, chronic strain of the lumbosacral spine, 
was again diagnosed.  The service medical records and the 
veteran's testimony provide compelling evidence that this 
chronic low back disorder began while the veteran was in the 
military service.  Given the fact that the chronic low back 
disorder began during service, the etiology of the back 
disorder is irrelevant.  On review of all the evidence, and 
bearing in mind the benefit-of-the-doubt rule, the Board 
finds that chronic low back disorder began during service and 
has persisted since service.  Inasmuch as the veteran's 
chronic lumbosacral strain was incurred during her active 
military service, service connection is warranted for this 
disorder.


ORDER

The claim for service connection for a low back disability is 
reopened, and service connection for chronic lumbosacral 
strain is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

